In re Clark, Jeffrey W.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. O, No. 566-788; to the Court of Appeal, Fifth Circuit, No. 06-C-601.
Granted. Although the trial court set the return date more than thirty days from the date of the ruling, the court has authority to extend the deadline under Rule 4-3. Relator’s application, filed within the time limit authorized by the trial court, is timely. See Barnard v. Barnard, 96-0859 (La.6/24/96), 675 So.2d 734. Accordingly, the application is remanded to the court of appeal for consideration on the merits.
KIMBALL, J., would deny.
TRAYLOR, J., would deny.